    Case 1:19-cv-00022-C Document 22 Filed 07/20/20                  Page 1 of 2 PageID 53



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   ABILENE DIVISION

 .IOI IN  GONZALES GARCIA.                             $
 Institr:tional II) No. 2007276                        $
                                                       $
                                       Plainti   11.   $
                                                       $
                                                       $   CIVII. ACTION NO.   1 :   19-CV-00022-C
                                                       $
 1'ALMADGE TRAMMELL, M.D.,                             s
                                                       $
                                    Defendant          $


                  OII,DEIT ACCEPTING ITEPoRI' AND RECOMMENDATION
                       OF THE UNITED S'TATES MAGISTRATE JUDGE

           The United States Magistrate Judge made findings, conclusions, and a recommendation

in this case. Plaintiff did not file any objections and the time to do so has passed. The District

Court made an independent examination ofthe relevant portions ofthe record in this case and

reviewed the Magistrate Judge's Report and Recommendation for plain error. Finding none, the

Court ACCEPTS and ADOPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate.

           IT IS THEREFORE ORDERED that Plaintifls complaint and all claims alleged therein

are DISMISSED with prejudice for failure to state a claim.

           This dismissal shall count as a qualifring dismissal under 28 U.S.C. $$ 1915 and   I9l5,{

and Adepegba v.     Hammons,103 F.3d 383 (5th Cir. 1996). Plaintiff is advised that if he appeals

this Order, he will be required to pay the appeal fee of $505.00 pursuant to the PLRA, and he

must submit an application to proceed in.forma pauperis and a 6-month Certificate of Inmate

Trust Account at the same time he files his notice ofappeal.
Case 1:19-cv-00022-C Document 22 Filed 07/20/20                 Page 2 of 2 PageID 54



  All reliefnot expressly   granted and any pending motions are denied.

  Judgment shall be entered accordingly.

  SO ORI)I]R.I]D.

  Dated,Itiyl? ,2020.
                                                  I
                                                            I
                                                             .r24

                                                  C         GS
                                                 Uni    tates District




                                                                    I




                                             2
